Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,536,694. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,080,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. See below for claim analysis:
Instant Application
U.S. Patent No. 10,536,694
Claim 1: An image processing device, comprising: a central processing unit (CPU) configured to: determine, at a time of encoding process on an encoding object image, whether to apply a deblocking filter to a plurality of pixels associated with a decoded image, wherein the plurality of pixels is associated with eight lines within the decoded image, the eight lines includes 0th 

.


Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/683,499 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, which recites the limitation, “the decoded image is partially decoded based on the plurality of pixels associated with 0th, 3rd, 4th and 7th lines of the eight lines of the respective 8x8 neighboring block”. It is unclear to the Examiner what is to be considered “partially decoded based on the plurality of pixels associated with 0th, 3rd 4th and 7th lines of the eight lines of the respective 8X8 neighboring block”.  For purposes of applying prior art, the Examiner interprets “partially decoded” as locally decoded. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Norkin et al., (U.S. Pub. No. 2013/0051480 A1). 
As per claim 1, Norkin teaches an image processing device, comprising: a central processing unit (CPU) (fig. 7 el. 32 [0091]), configured to: determine, at a time of encoding process on an encoding object, whether to apply a deblocking filter to a plurality of pixels associated with a decoded image ([0032], [0037-0038] fig. 1, “ If it is concluded, based on the block-specific filter decision value, that de-blocking filtering should be applied, the second type of filter decision value is calculated for each line of pixels in the pixel block”), wherein the plurality of pixels is associated  with eight lines within the decoded image (fig. 3A-3B), the eight lines includes 0th to 7th lines orthogonal to a boundary within respective 8X8 neighboring block of a plurality of neighboring block (fig. 2, fig. 3A-3B; [0033], [0037], “Adaptive de-blocking filtering is conducted over a boundary, edge or border between neighboring blocks. As a consequence, such boundaries can be vertical boundaries 1, see fig. 3A; between two neighboring blocks 10, 20 present side by side in the video frame), the respective 8X8 neighboring blocks neighbours the boundary associated with the decoded image (Fig. 3A-3B, [0033], [0099]); the decoded image is partially decoded based on the plurality of pixels associated with 0th, 3rd, 4th, and 7th lines of the eight lines of the respective neighboring block (fig. 3A-3B; fig. 8 el. 45-47, [0041-0043) [0098-0099]; locally decoded image from output of 45-47),; apply, based on the determination, the deblocking filter to the plurality of pixels associated with the eight lines ([0043] and fig. 2 ; if the block-specific filter 
As per claim 2, Norkin  teaches wherein the CPU is further configured to: determine whether the apply the deblocking filter to the plurality of pixels associated with the eight lines (fig. 2;[0032]), wherein the eight lines includes the 0th to 7th lines orthogonal to a vertical boundary within the respective 8 X8 neighboring block (see fig. 3A-3B), the respective 8X8 neighboring block neighbours the vertical boundary within the decoded image (fig. 3A-3B), and the determination is based on the plurality of pixels associated with the 0th, 3rd, 4th, and 7th lines of the respective 8 X 8 neighboring block (abstract, “each row or column (12) in the block (10) is individually processed in order to select between a strong and a weak de-blocking filter”, [0032], [0043] and fig. 2). 
As per claim 3, Norkin teaches wherein the CPU is further configured to: encoded the encoding object image based on each encoding unit of a plurality of encoding units (fig. 8, [0033], [0094]), wherein an encoding unit of a maximum size is divided into the plurality of encoding units ([0033]). 
As per claim 4, which is the corresponding image processing method of the image processing device as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 5, which is the corresponding image processing method of the image processing device as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here.
As per claim 6, which is the corresponding image processing method of the image processing device as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Norking et al., (U.S. Pub. No. 2013/0294525), “Method For Filtering Control And A Filtering Control Device”
He et al., (U.S. Pub. No. 2008/0240252 A1), Simplified Deblock Filtering for Reduced Memory Access and Computational Complexity. 
Bronstein et al., (U.S. Pub. No. 2008/0123750 A1) Parallel deblocking filter for H.264 video codec.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486